United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10056
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ISRAEL MENDOZA,
also known as Jose Rios,
also known as Julian Ramos-Alcala,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:02-CR-129-1-A
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Israel Mendoza appeals his 120-month sentence following a

plea of guilty to one count of being a felon in possession of a

firearm.   He contends that the district court erred by departing

upward from the sentencing guidelines range of 30 to 37 months

based on its conclusion that Mendoza’s criminal history score did

not reflect the extent of his criminal record and the likelihood

of recidivism.     See U.S.S.G. § 4A1.3 (p.s.)


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10056
                                -2-

     The district court’s reasons for departure were adequate.

Mendoza has continuously reentered the United States and

committed crimes despite deportations and lenient sentences, and

his criminal history and risk of recidivism were under-

represented by his criminal history score.   See United States v.

Pennington, 9 F.3d 1116, 1118 (5th Cir. 1993).   The degree of

departure was reasonable because the district court moved

incrementally through the guidelines ranges to reach a sentence

the court deemed adequate in light of the ineffectiveness of

prior lesser sentences in deterring Mendoza’s criminal conduct.

See United States v. Rosogie, 21 F.3d 632, 633-34 (5th Cir.

1994).   The district court did not abuse its discretion by

departing as it did.   The judgment of the district court is

AFFIRMED.